Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 7, 8, 10, 11, 13, 14, 16 and 17 are allowed, renumbered to claims 1-8, respectively.

The following is an examiner’s statement of reasons for allowance:

3GPP TS 23.502 V0.3.0 discloses a registration process between a UE and an AMF for LADN, wherein in response to a registration request from the UE, the AMF responds with a Registration Accept message, including registration area information and LADN information.

3GPP TS 23.501 V0.4.0 discloses a LADN is a DN that is accessible by the UE only in specific locations, that provides connectivity to a specific DNN, and whose availability is provided to the UE.

Lee et al. (US 2019/0182788 A1) discloses a method for a UE to perform registration procedures with an AMF, wherein the UE sends registration request to the AMF and the AMF provides LADN DNN and data network allowed area information (registration area, tracking areas cells, etc.) to the UE.


Regarding claims 7 and 10, prior arts of record fail to disclose “wherein the transmission and/or reception circuitry is further configured to receive, from the AMF, a Registration Accept message including an LADN information including a second LADN DNN and an LADN service area information, in the Registration procedure” and “the second LADN DNN is a DNN which is determined based on the first LADN DNN and subscription data”, as recited in claim 7, and similarly recited in claim 10, in combination with other claimed limitations.

Regarding claims 13 and 16, prior arts of record fail to disclose “wherein the transmission and/or reception circuitry is further configured to transmit, to the UE, a Registration Accept message including an LADN information including a second LADN DNN and an LADN service area information, in the Registration procedure” and “the second LADN DNN is a DNN which is determined based on the first LADN DNN and subscription data”, as recited in claim 13, and similarly recited in claim 16, in combination with other claimed limitations.

Dependent claims 8, 11, 14 and 17 are allowable based on their dependency on independent claims 7, 10, 13 and 16, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Vrzic et al. (US 2018/0227873 A1) discloses an AMF sends a Registration Accept message (Temporary User ID, Registration area. Mobility restrictions, PDU session status, NSSAI, Periodic registration update timer) to the UE indicating that the registration has been accepted (paragraph 119).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL LAI/            Primary Examiner, Art Unit 2645